DETAILED ACTION
Claims 1-2, 7-8, 10-13, 16-17 and 22-23 are pending. Claims 1, 2, 10, 11, and 16 are amended. Claims 5 and 20 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on May 12, 2022.  As directed by the amendment: claims 1, 2, 10, 11, and 16 have been amended, claims 5 and 20 have been cancelled.  Thus, claims 1-2, 7-8, 10-13, 16-17 and 22-23 are presently pending in this application.
Applicant’s amendment to the claims has overcome the claim objection, however and additional objection is introduced.
Applicant’s amendment to the claims has overcome some of the 35 USC §112(b) rejections, however, many remain and others are introduced.
Applicant’s amendment to the claims has overcome the 35 USC §103 rejection, however an additional rejection is made as detailed below.  
Response to Arguments
Applicant's arguments filed May 12 ,2022 have been fully considered but they are not persuasive. 
Applicant argues that there is a reason that Ke depicts intermediate products 27c and 27d as loose is because Ke deals with filaments and not fibers.  The examiner respectfully disagrees.  Ke describes a process of “stretch-breaking” in which the tow is broken into multiple fragments of fibers and aligned into a sliver (paras. 0020, 0031).  When broken into fragments of fibers, this can be considered a “staple fiber” as the fibers are of a discreet length, as opposed to a continuous filament.  
Furthermore, while Ke does talk about filaments, Ke also states that the material can be a fibrous material (para. 0064), that a fibrous material is selected from fibrous material consisting of carbonaceous fibers (among others, para. 0066) and that carbonaceous fibers consist of cotton and wool fibers (para. 0068).  Therefore, Ke describes that the beginning fiber includes a natural staple fiber such as cotton or wool.  Applicants arguments regarding other filaments that are utilized are not persuasive because while Ke may include filaments, Ke also includes staple fibers such as cotton, and also breaks the filaments into discrete lengths thereby forming staple fibers.  
Applicant argues that Ke does not disclose that the that the triangle formed in Ke is a straight triangle.  The examiner has utilized an obviousness modification to account for the perceived “loose” depiction in Ke. Per Applicant’s own arguments “staple fiber cannot be hung loose in the same manner, or the spinning process would be affected, causing bumps to form in the yarn” (remarks, page 12, ll. 3-5).  As described above, Ke utilizes staple fibers from the beginning of the process, but also can break filaments to create fibers of discrete length to form a fibrous network (para. 0154) and therefore would have the same issues as proposed by Applicant if there was not tension in the intermediate product.
Applicant argues that other prior art depict the strands in a straight manner.  The examiner does not propose to judge the manner in which other references choose to depict components.
Applicant argues that a goal of the present application is to increase the length of the strands of the spinning triangle.  The examiner submits that the method of Ke still reads on the claims because the claimed range is within the range of the modified method of Ke.  That the intent of the application may be different does not change that the method is still taught by Ke as modified.  
Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 recites “separate guide elements” in line 8 which should be “separated guide elements” for consistency of claim terminology.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 states that the method includes “three separate guide elements that are spatially separated from each other in the direction of their respective central axes”.  This concept is not supported by the specification or the drawings.  Applicant has cited para. 0027 (of the published application) as providing support.  Para. 0027 of the published application only states that the three separate guide elements are arranged such that “they are separated from each other in at least one spatial direction or plane”, but does not mention that the guide elements are spaced along central axes.  
Claim 11 depends from claim 10 which includes two individual fibers and an additional fiber.  Claim 10 recites that two of these fibers are fed jointly via a first guide element and the other is fed via a second guide element.  Claim 11 appears to introduce another three fibers that are each on separate guide elements.  Thus claim 11 appears to claim a total of five guide elements where one guide element has two fibers, and the other four have one fiber.  This is not supported by the specification or drawings.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7, 8, 10-13, 16, 17, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the free length" in line 22.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is unclear why this was changed from “a” to “the”.
Claim 1 recites “they” in line 23.  It is unclear if “they” refers to “the free length” or “the at least two individual fibers”.
Claim 11 recites “the at least three individual fibers”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is further unclear if this attempts to refer to “the at least two individual fibers and the at least one additional individual fiber” of claim 10.  
Claim 11 recites “a first guide element” in line 5, however a first guide element is already recited in claim 10 lines 4-5.  While claim 11 recites that the first guide element is of “the at least three separate guide elements” this creates further confusion as it is now unclear if the same “first guide element” of claim 10 is now a part of the “three separate guide elements” or if this is a different guide element entirely.  It is unclear if claim 11 is attempting to recite three additional guide elements, or if the claim is attempting to add one guide element. 
Claim 11 recites “a second guide element” in line 6, however a second guide element is already recited in claim 10 lines 7.  While claim 11 recites that the second guide element is of “the at least three separate guide elements” this creates further confusion as it is now unclear if the same “second guide element” of claim 10 is now a part of the “three separate guide elements” or if this is a different guide element entirely.  It is unclear if claim 11 is attempting to recite three additional guide elements, or if the claim is attempting to add one guide element. 
Claim 16 recites the limitation "a spinning device" in line 4.  A spinning device is already recited in claim 1, line 4.  It is unclear if the claim attempts to introduce another spinning device.  The examiner is interpreting this to refer to the same spinning device of claim 1.  It is unclear why this was changed from “the” to “a”.
Claim 16 recites “a fiber merging point” in line 15.  Claim 1 already recites a fiber merging point in line 19.  It is therefore unclear if the recitation in claim 16 is the same as, or different than the recitation in claim 1.  The examiner has interpreted them as the same.
Claim 16 recites “a defined spinning triangle” in line 16.  Claim 1 already recites a spinning triangle in lines 19-20.  It is therefore unclear if the recitation in claim 16 is the same as, or different than the recitation in claim 1.  The examiner has interpreted them as the same.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 16, 17, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ke (US 20120144794) in view of Henshaw (US 3225533) and Reuter et al (US3599416), as evidenced by Grau (DE4015062).
Regarding claim 1, Ke describes a method of producing a yarn (yarn 49) formed by spinning at least two individual fibers (intermediate products 27c, 27d) each comprising staple fibers (either from the broken filaments, para. 0020, 0031, or from natural staple fibers such as cotton or wool, para. 0068), comprising the following steps:
- providing the at least two individual fibers (27c, 27d) to be spun to form the yarn (49) to be produced in a spinning device (ring spinning device, para. 0034) comprising at least one spindle element or bobbin element (bobbin 51),
- feeding the at least two individual fibers to the spinning device (spinning component 13) in a fiber guiding direction (direction of feed 80, 82) via a guide device (roller pairs 19, 21, 119, 121) comprising a plurality of guide elements (roller pairs 19, 21, 119, 121), wherein the at least two individual fibers (27c, 27d) are fed to the spinning device (13) via at least two mechanically separated guide elements (21, 121) of the plurality of guide elements of the guide device, 
wherein the at least two mechanically separated guide elements are spatially separated from each other in the direction of their respective central axes (see Fig. 7 depicting spacing), wherein the at least two mechanically separated guide elements (21, 121) are the last guide elements of the guide device before the spinning device (are the last guide elements, there are no other guide elements); and
- spinning the at least two individual fibers (13) fed to the spinning device in the spinning device, thereby forming the yarn (49) to be produced, 
wherein after leaving the at least two mechanically separated guide elements (21, 121), the at least two individual fibers (27c, 27d) are brought together at a fiber merging point forming a defined spinning triangle with an apex (forms a triangle with apex, see Fig. 7) facing the spinning device (13, see Fig. 7), wherein each of the at least two individual fibers (27c, 27d) forms a side of the defined spinning triangle (each forms a side, see Fig. 7).
The method of Ke does not explicitly describe wherein the at least two individual fibers are fed to a spinning device with a pre-tension produced by a drafting of the at least two individual fibers such that the triangle comprises two straight sides.
While Ke appears to depict “loose” strands 27c and 27d, the examiner submits that this is likely for clarity of viewing.  In any event, Ke describes that the strands are spun together in a spinning step (para. 0161).  It is well known that in order to spin materials together at least some tension must be applied or else the yarn will have slubs, and be loose in composition thereby degrading quality.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Ke to provide at least some tension between 21, 121 and the combiner at 89 so that the yarn formed would have a minimal number of slubs and to provide a more consistent material.
The method of Ke does not explicitly describe that the last guide elements are coaxially arranged.
It appears that the orientation depicted in Ke is for viewing purposes.  In any event, in related art for forming yarns Henshaw depicts a device that includes separate rollers 4 that are coaxially arranges (see Fig, 2).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the rollers to be coaxially arranged so that the tension on each of the strands would be the same, thereby forming a consistent yarn as well as permitting the size of the machine to be reduced.
The method of Ke does not explicitly describe the angle of the defined spinning triangle between the sides of the spinning triangle formed by the at least two individual fibers in in the region of the apex facing the spinning device is 90° or less.
In related art for thread forming Reuter depicts wherein and the angle between components (fiber bands 4) is 90° or less (see Fig. 1).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the rollers of Ke to include a smaller angle of the triangle as Ke describes minimizing the angle of convergence to form compact spinning (para. 0157, Ke) while also permitting the distance to be the length of the staple or shorter so the fiber would not fall apart (see Reuter col. 3, ll. 7-14).
The method of Ke does not explicitly describe wherein a free length of each of the at least two individual fibers between the points at which the at least two individual fibers leave the last guide elements in the direction of feed is in a range between 4 and 20 cm.
Ke does describe that the fibers utilized have a length within a range of about 2.5 cm to about 23 cm (para. 0025).  
Grau describes that it is known that “rovings in the legs of the spinning triangle that have not yet been combined only have a part of the twist required to hold them together, these legs must be shorter than the average staple length of the material being processed” (para. 0003).
Given the information of Grau, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the free length of the fibers to be different depending on the length of the average staple length which is described as between 2.5 cm to about 23 cm.  For example, a staple length of 12 cm would require a free length of less than 12, whereas a staple length of 5 cm would require a staple length of less than 5 cm, and the user would be able to determine what length is correct.  Furthermore, the application provides no criticality for this particular range but rather that the fiber length is increased significantly before the merging point (p. 18, ll. 6-8).
Regarding claim 2, the method of Ke as modified includes wherein the spindle element or bobbin element (51) of the spinning device (13) is arranged in alignment with a space (located between elements 19, 21, 119, 121) formed between the at least two separate guide elements in the fiber guiding direction of the at least two individual fibers (see Fig. 7).  
Regarding claim 7, the method of Ke as modified describes wherein the free length between respective points at which the at least two individual fibers leave a respective guide element in a direction of the fiber merging point is in a range of between 7.5 and 20 cm (as described above, depending on the length of the fiber, the length of the free length would also be changed and could be between 7.5 and 20 cm).
Regarding claim 8, the method of describes the free length between respective points at which the at least two individual fibers leave the respective guide element in the direction of the or a merging point is in a range of between 4 and 10 cm (as described above, depending on the length of the fiber, the length of the free length would also be changed and could be between 4 and 10 cm).
Regarding claim 16, Ke as modified describes an apparatus (see Fig. 7) for producing a yarn (49) formed by spinning at least two individual fibers (27c, 27d) by a method according to claim 1, comprising: wherein the guide device (19, 21, 119, 121) is configured to guide at least two individual fibers (27d, 27c) in to a spinning device (13) which is arranged downstream thereof (see Fig. 7) and comprises the at least one spindle element or bobbin element (51), which is configured to spin together the at least two individual fibers (27c, 27d) fed via the guide device (19, 21, 119, 121), forming the yarn (49), and
further comprising a drafting device (first pair of rollers and second pair have different speeds and thus draft the fibers, para. 0026) configured for the drafting of the at least two individual fibers that are fed to the spinning device (para. 0026 describes that the fibers are drafted), 
wherein the at least two mechanically separated guide elements (19, 21, 119, 121) comprise the at least two last guide elements (21, 121) which are the at least two last guide elements (are the last guide elements) before the spinning device (13) via which the at least two individual fibers (27c, 27d) can be fed or are fed to the spinning device (13), wherein the at least two last guide elements (21, 121) are arranged such that they are spatially separated from each other in the direction of their respective axes (are spaced from each other in the direction of their axes);
where by means of the arrangement of the at least two last guide elements (21, 121), after leaving the at least two last guide elements (21, 121), the at least two individual fibers (27c, 27d) are brought together at a fiber merging point (89) forming the apex of a defined spinning triangle facing the spinning device (forms an apex of a triangle, see Fig. 7),
wherein the free length of each of the at least two individual fibers between the points at which they leave the last guide elements of the guide device in the direction of feed and the apex of the defined spinning triangle is in a range between 4 and 20 cm (the claim is to an apparatus; the apparatus is fully capable of performing depending on what fibers are utilized in the process); 
the angle of the defined spinning triangle between the sides formed by the at least two individual fibers in the region of the apex is 90°or less (this is dependent on the fibers utilized, which are not positively claimed in this apparatus claim, the apparatus of Ke is fully capable of forming a fiber as claimed).
Regarding claim 17, the apparatus of includes wherein the spindle element or bobbin element (51) of the spinning device (13) is arranged in alignment with a space formed between the at least two separate guide elements in the fiber guiding direction (see Fig. 7).  
Regarding claim 22, the free length between respective points at which the respective individual fibers leave respective the respective guide element in toward the fiber merging points is in a range of between 7.5 and 15 cm (as described above, depending on the length of the fiber, the length of the free length would also be changed and could be between 7.5 and 15 cm).
Regarding claim 23, the free length between respective points at which the respective individual fibers leave the respective guide element in toward the fiber merging point is in a range of between 5 and 9 cm (as described above, depending on the length of the fiber, the length of the free length would also be changed and could be between 5 cm and 9 cm).  
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ke (US 20120144794) in view of Henshaw (US 3225533) and Reuter et al (US3599416), and Cheng et al. (US 2009/0007538) as evidenced by Grau (DE4015062).
Regarding claim 12, the method of Ke as modified describes the limitations of claim 12 but does not explicitly describe wherein the at least two individual fibers and at least one filament are spun together to form the yarn.  
In related art for producing industrial yarn, Cheng describes utilizing a filament 403 that is spun together with two rovings 401 (para. 0044).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Ke to include the filament of Cheng in order to provide additional stretch to the material as well as to reduce the use of harmful chemical treatments when forming yarn (Cheng, para. 0008).
Regarding claim 13, the method of Ke as modified describes wherein at least one filament is fed from a filament storage unit (see annotated Fig. 4 below, Cheng) or via a third guide element which is separate from the at least two separate guide elements.

    PNG
    media_image1.png
    592
    747
    media_image1.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ke (US 20120144794) in view of Henshaw (US 3225533), Reuter et al (US3599416), and Const Mecaniques De Stains Soc (FR1114963) (“Const”) as evidenced by Grau (DE4015062).
Regarding claim 10 the method Ke describes the limitations of claim 10 but does not explicitly describe wherein the at least two individual fibers and at least one additional individual fiber are fed to the spinning device and spun together to form the yarn, wherein at least two individual fibers among the at least two individual fibers and at least one additional fiber are fed to the spinning device jointly via a first guide element of the at least two mechanically separated guide elements and the other individual fiber of the at least two individual fibers and at least one additional fiber is fed via a second guide element, the at least two mechanically separate guide elements arranged such that the other individual fiber of the at least two individual fibers and at least one additional fiber is spatially separated from the first guide element in the direction of their respective central axes of the at least two mechanically separated guide elements. 
In related art for spinning Const describes utilizing the at least two individual fibers and at least one additional individual fiber F1, F2, and F3 (line 29), which are spun together to form the yarn (see Fig. 2), wherein at least two individual fibers (F2, F3) are fed to the spinning device jointly via a first guide element (roller 8, right side, Fig. 2) of the at least two mechanically separated guide elements (separated in Ke) at least one additional fiber (F1) is fed via a second guide element (roller 8, left side, Fig. 2) such that the other individual fiber (f1) is spatially separated from the first guide element (roller 8, right side) in the direction of their respective central axes (is spaced from the guide element along the central axes direction).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Ke to include an additional fiber in order to provide additional fibers to be mixed depending on the desire of the user (Const, p. 2, ll. 48-51).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732                
                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732